Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2018

                                      No. 04-18-00002-CR

                                     Larry Donnell GIBBS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015 CRR 001320 D-1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

        On September 28, 2018, appellant filed a motion to supplement the reporter’s record. On
October 5, 2018, in response to appellant’s motion, this court entered an order requiring the trial
court to conduct a hearing to resolve issues concerning the reporter’s record and file
supplemental clerk’s and reporter’s records addressing those issues. The October 5 order abated
all appellate filing dates pending further order from this court.

        A supplemental reporter’s record was filed on December 4, 2018, and a supplemental
clerk’s record containing the trial court’s findings of fact was filed on December 10, 2018. In
light of these filings, it is ORDERED that this appeal is REINSTATED on this court’s docket.
Appellant’s brief must be filed in this court no later than thirty (30) days from the date of this
order.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.
___________________________________
Keith E. Hottle
Clerk of Court